Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
In the response of 10/27/2020, Applicant amended claims 1, 6 and 11 and added new claims 12-19.  Therefore claims 1-19 are pending.

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited art does not disclose count a number of consecutive missing acknowledgement frames.  Specifically Applicant argues that Hamalainen only disclose regulating base on signals actually received. (Remarks, Pages 7-9)
Examiner responds that Hamalainen, ¶0039, plainly discloses, “the decision process used to determine whether or not to perform link adaptation is shown where the decision is made based on whether … a number of consecutive ACK/NACK signals, in either the up direction (or NACK signals) or down direction (or ACK signals) in excess of some predetermined limit L1 (for up commands or NACK signals) or L2 (for down commands or ACK.)” (Emphasis, Added)  Consequently, contrary to Applicant’s argument the cited art discloses count a number 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US Pub. 2009/0102681 A1)(hereinafter Brennan) in view of Hamalainen (US Pub. 2003/0021243 A1)(hereinafter Hamalainen)
Regarding claim 1, Brennan discloses a consumption meter arranged to determine a consumed quantity of a utility at the consumer site, (Brennan, Fig. 1 and Abstract and ¶0006; a plurality of meter interface units (MIU), where each MIU collects data from a designated utility meter)
comprising: a communication unit comprising a transmitter and a receiver arranged for communication via a network, (Brennan, ¶0014; The MIU 10 includes a radio transmitter/receiver that transmits the data to a collector 14.)
and being arranged to autonomously transmit (Brennan, Figs. 1 and 4 and ¶0014; FIG. 1 shows a schematic of a fixed network automatic utility meter reading system in accordance with one example of the present invention.)
data frames in accordance with a set of transmission parameters, (Brennan, Figs. 1 and 4 and ¶¶0012-0013; FIG. 3 shows a sequence diagram of a data transmission packet in accordance with one example of the  ¶0014 In these embodiments, data for each type of utility may be transmitted on different frequencies)
 to receive, within a limited time window following transmission of said data frame (DF), an acknowledgement frame (Brennan, ¶0023; Once the consumption data has been transmitted the MIU will listen for a very brief period (approx. 10-30 msec) to receive an acknowledgement and any special communications schedule.)
comprising link data indicative of receipt of said data frame by an associated collector, (Brennan, ¶0028; The collector receives the MIU message, measures the signal to noise ratio, and sends ACK and command for MIU to reduce power for its next signal.)
 and to adjust the set of transmission parameters for transmission of a subsequent data frame in response to said link data; (Brennan, ¶025; Each reception from a collector will have the received signal strength (RSSI) logged. ¶¶0028-0029; the MIU will log the last four collector RSSI values and perform a running average of signal strength. If the margin for the communication link between the MIU and collector is ever below the specified value, the MIU renegotiates the link by transmitting at full power and updating the link values… the MIU may use the signal to noise ratio )
and in case no acknowledgement frame is received within said limited time window, increase link margin according to a fall back algorithm being arranged (Brennan, ¶0028; If the MIU fails to hear the ACK, the MIU reverts to full power on the next transmission and the sequence starts over.)
to count a number of consecutive missing acknowledgement frames in response to transmission of consecutive data frames, and if the number of consecutive missing acknowledgement frames exceeds a predetermined threshold value, to determine an adjusted set of transmission parameters in response to the number of consecutive missing acknowledgement frames (N). (Brennan, ¶¶0037-0038; If multiple retransmissions of data from the MIUs are frequently required, the MIUs may need to reconfigure the communications links with the collector. If the 13 retransmissions are required in any seven-day period, the MIU will automatically reconfigure its links and select a new primary collector using the procedures previously described.  An ACK packet is sent after receipt of a successful transmission. This stops an MIU from transmitting again after its transmission is successfully received.)  While Brennan discloses counting a number of missing acknowledgements, “If the 13 retransmissions are required in any seven-day period…” Brennan does not specifically disclose the count is of consecutive missing acknowledgements.  
Hamalainen discloses  to count a number of consecutive missing acknowledge frames (N) in response to transmission of consecutive data frames, and if the number of consecutive missing acknowledge frames exceeds a predetermined threshold value, to determine an adjusted set of transmission parameters in response to the number of consecutive missing acknowledge frames (N). (Hamalainen, Fig. 3 and ¶0039; the decision process used to determine whether or not to perform link adaptation is shown where the decision is made based on whether there have been a number of consecutive SIR target changes provided by the outer-loop power control, or a number of consecutive ACK/NACK signals, in either the up direction (or NACK signals) or down direction (or ACK signals) in excess of some predetermined limit L1 (for up commands or NACK signals) or L2 (for down commands or ACK.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Brennan with the known technique the count system of being able to count consecutive missing acknowledgements in order provide a fast and robust link adaptation functionality. 
Regarding claim 11, Brennan discloses a method for remote reading of a consumption meter (Brennan, Fig. 1 and Abstract and ¶0006; a plurality of meter interface units (MIU), where each MIU collects data from a designated utility meter)
Brennan, Figs. 1 and 4 and ¶0014; FIG. 1 shows a schematic of a fixed network automatic utility meter reading system in accordance with one example of the present invention…the invention described throughout this document can be used for other types of utility systems such as gas or electric. In these embodiments, data for each type of utility may be transmitted on different frequencies)
the method comprising transmitting from the consumption meter a data frame comprising data indicative of a consumed quantity of a utility in accordance with a set of transmission parameters,  (Brennan, Figs. 1 and 4 and  ¶¶0012-0013; FIG. 3 shows a sequence diagram of a data transmission packet in accordance with one example of the present invention. FIGS. 4a-4d show detailed sequence diagrams of various examples of transmission packets in accordance with the present invention. ¶0014 In these embodiments, data for each type of utility may be transmitted on different frequencies)
receiving at a collector the data frame comprising data indicative of the consumed quantity of the utility, ( Brennan, ¶0014; Once the collector receives the data, it is transmitted to a central host 20 computer that is maintained by the utility.  If one connection fails then the Collector or Host can switch to an alternate media for communications.)
Brennan, ¶0028; The collector receiver sensitivity and/or transmit power may also be optimized based on the RSSI reading from MIUs.)
and transmitting from the collector to the consumption meter an acknowledgement frame comprising link data in response to the measure of link margin, (Brennan, ¶0028; The collector receives the MIU message, measures the signal to noise ratio, and sends ACK and command for MIU to reduce power for its next signal.)
receiving at the consumption meter, within a limited time window, the acknowledgement frame comprising link data, (Brennan, ¶0023; Once the consumption data has been transmitted the MIU will listen for a very brief period (approx. 10-30 msec) to receive an acknowledgement and any special communications schedule.)
and adjusting at the consumption meter, the set of transmission parameters for transmission of a subsequent data frame in response to: (0028; The MIU and collector may optimize their communication link to allow lower power transmissions where possible.)
in the case that an acknowledgment frame was received, said link data, (Brennan, ¶0028; The MIU receives ACK, the reduction command and measures RSSI. On the next transmission by MIU, it transmits at reduced power. On the next transmission by MIU, it transmits at reduced power. The MIU's message indicates the amount of its )
or in the case that no acknowledgment frame was received, a fall back algorithm (Brennan, ¶0028; If the MIU fails to hear the ACK which indicates either the collectors power was reduced too much or the MIUs power was reduced too much, the MIU reverts to full power on the next transmission)
wherein the fall back algorithm is arranged: to count a number of consecutive missing acknowledgement frames in response to transmission of consecutive data frames, and if the number of consecutive missing acknowledgment frames exceeds a predetermined threshold value, to determine an adjusted set of transmission parameters in response to the number of consecutive missing acknowledgement frames (N).  (Brennan, ¶¶0037-0038; If multiple retransmissions of data from the MIUs are frequently required, the MIUs may need to reconfigure the communications links with the collector. If the 13 retransmissions are required in any seven-day period, the MIU will automatically reconfigure its links and select a new primary collector using the procedures previously described.  An ACK packet is sent after receipt of a successful transmission. This stops an MIU from transmitting again after its transmission is successfully received.)  While Brennan discloses counting a number of missing acknowledgements, “If the 13 retransmissions are required in any seven-day period…” Brennan does not specifically disclose the count is of 
Hamalainen discloses wherein the fall back algorithm is arranged: to count a number of consecutive missing acknowledge frames (N) in response to transmission of consecutive data frames, and if the number of consecutive missing acknowledge frames exceeds a predetermined threshold value, to determine an adjusted set of transmission parameters in response to the number of consecutive missing acknowledge frames (N). (Hamalainen, Fig. 3 and ¶0039; the decision process used to determine whether or not to perform link adaptation is shown where the decision is made based on whether there have been a number of consecutive SIR target changes provided by the outer-loop power control, or a number of consecutive ACK/NACK signals, in either the up direction (or NACK signals) or down direction (or ACK signals) in excess of some predetermined limit L1 (for up commands or NACK signals) or L2 (for down commands or ACK.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Brennan with the known technique the count system of being able to count consecutive missing acknowledgements in order provide a fast and robust link adaptation functionality. 
Regarding claims 2, Hamalainen discloses wherein in the fall back algorithm increases the link margin gradually in a number of steps, each step including adjusting either one or both of a transmission power or a coding rate. (Hamalainen, Fig. 3 and ¶0039; the decision process used to determine whether or not to perform link adaptation is shown where the decision is made 
Regarding claim 12, Hamalainen discloses further comprising increasing the link margin gradually in a number of steps using the fall back algorithm, each step including adjusting either one or both of a transmission power or a coding rate. (Hamalainen, Fig. 3 and ¶0039; the decision process used to determine whether or not to perform link adaptation is shown where the decision is made based on whether there have been a number of consecutive SIR target changes provided by the outer-loop power control, or a number of consecutive ACK/NACK signals, in either the up direction (or NACK signals) or down direction (or ACK signals) in excess of some predetermined limit L1 (for up commands or NACK signals) or L2 (for down commands or ACK.)
Regarding claims 3, Brennan discloses wherein the communication unit is arranged to adjust the set of transmission parameters in response to the link data, and wherein such transmission parameters include one or more of: transmission power, data rate, coding rate, transmission channel,  or transmission spreading factor. (Brennan, ¶025; Each reception from a collector will have the received signal strength (RSSI) logged. ¶¶0028-0029; the MIU will log the last four collector RSSI values and perform a running )
Regarding claim 13, Brennan discloses further comprising arranging the communication unit to adjust the set of transmission parameters in response to the link data, wherein the transmission parameters include one or more of: transmission power, data rate, coding rate, transmission channel, or transmission spreading factor. (Brennan, ¶025; Each reception from a collector will have the received signal strength (RSSI) logged. ¶¶0028-0029; the MIU will log the last four collector RSSI values and perform a running average of signal strength. If the margin for the communication link between the MIU and collector is ever below the specified value, the MIU renegotiates the link by transmitting at full power and updating the link values… the MIU may use the signal to noise ratio measured from the collector's transmission to adjust the power the MIU uses for its transmission.)
Regarding claims 4, Brennan discloses being arranged to adjust the set of transmission parameters in accordance with an adjustment algorithm in response to the link data. (Brennan, ¶025; Each reception from a collector will have the received signal strength (RSSI) logged. ¶¶0028-0029; the MIU will )
Regarding claim 14, Brennan discloses further comprising adjusting the set of transmission parameters in accordance with an adjustment algorithm in response to the link data. (Brennan, ¶025; Each reception from a collector will have the received signal strength (RSSI) logged. ¶¶0028-0029; the MIU will log the last four collector RSSI values and perform a running average of signal strength. If the margin for the communication link between the MIU and collector is ever below the specified value, the MIU renegotiates the link by transmitting at full power and updating the link values… the MIU may use the signal to noise ratio measured from the collector's transmission to adjust the power the MIU uses for its transmission.)
Regarding claim 5, Brennan discloses wherein the link data comprises a measure of link margin determined by an associated collector, (Brennan, ¶0028; The collector receiver sensitivity and/or transmit power may also be optimized based on the RSSI reading from MIUs. The collector receives the MIU message, measures the signal to noise ratio, )
and wherein the adjustment algorithm determines an adjusted set of transmission parameter, so as to obtain a lower link margin in transmission of subsequent data frames, in case a value of the measure of link margin is above a predetermined threshold value. (Brennan, ¶0028; On the next transmission by MIU, it transmits at reduced power. The MIU's message indicates the amount of its power reduction and may include a command telling the collector the amount to reduce its power by.)
Regarding claim 15, Brennan discloses further comprising determining a measure of link margin of the link data by an associated collector, (Brennan, ¶0028; The collector receiver sensitivity and/or transmit power may also be optimized based on the RSSI reading from MIUs. The collector receives the MIU message, measures the signal to noise ratio, and sends ACK and command for MIU to reduce power for its next signal.)
wherein the adjustment algorithm determines an adjusted set of transmission parameters, so as to obtain a lower link margin in transmission of subsequent data frames, in case a value of the measure of link margin is above a predetermined threshold value. (Brennan, ¶0028; On the next transmission by MIU, it transmits at reduced power. The MIU's message indicates the amount of its power reduction and may include a command telling the collector the amount to reduce its power by.
Regarding claim 6, Brennan discloses wherein the communication unit is arranged to determine a measure of link margin for receipt of the acknowledgement frame, and to transmit link data indicative of said measure of link margin. (Brennan, ¶0019; After activation, the MIU will listen to the collector messages for a period of time. It will use the collector message strength to determine the best link. The MIU will communicate the magnet swipe packet to the collector with the best link margin.)
Regarding claim 16, Brennan discloses further comprising: determining a measure of link margin for receipt of the acknowledgement frame, and transmitting link data indicative of said measure of link margin. . (Brennan, ¶0019; After activation, the MIU will listen to the collector messages for a period of time. It will use the collector message strength to determine the best link. The MIU will communicate the magnet swipe packet to the collector with the best link margin.)
Regarding claim 7, Brennan discloses wherein the communication unit is arranged to transmit said link data piggybacked onto a data frame comprising data indicative of the consumed quantity of the utility. (Brennan, ¶0028; On the next transmission by MIU, it transmits at reduced power. The MIU's message indicates the amount of its power reduction and may include a command telling the collector the amount to reduce its power by.
Regarding claim 17, Brennan discloses further comprising transmitting said link data piggybacked onto a data frame comprising data indicative of the consumed quantity of the utility.  (Brennan, ¶0028; On the next transmission by MIU, it transmits at reduced power. The MIU's message indicates the amount of its power reduction and may include a command telling the collector the amount to reduce its power by.)
Regarding claim 8, Brennan discloses wherein the data frame comprises data indicative of the consumed quantity of the utility. (Brennan, ¶0014; FIG. 1 shows a schematic of a fixed network automatic utility meter reading system in accordance with one example of the present invention…the invention described throughout this document can be used for other types of utility systems such as gas or electric. In these embodiments, data for each type of utility may be transmitted on different frequencies; ¶0023; Once the consumption data has been transmitted the MIU will listen for a very brief period (approx. 10-30 msec) to receive an acknowledgement and any special communications schedule.)
Regarding claim 9, Brennan discloses being arranged to transmit a data frame comprising data indicative of the consumed quantity of the utility at a predetermined time interval. (Brennan, ¶0023; Readings will be taken at a fixed time during a 24-hour period. The MIU does not have to transmit the time of read because the system knows the time the MIU is )
Regarding claim 18, Brennan discloses further comprising transmitting a data frame comprising data indicative of the consumed quantity of the utility at a predetermined time interval. . (Brennan, ¶0023; Readings will be taken at a fixed time during a 24-hour period. The MIU does not have to transmit the time of read because the system knows the time the MIU is programmed to take the reading (typically at midnight or "zero hour").)
Regarding claim 10, Brennan discloses a system for remote reading of a plurality of consumption meters via a network, the system comprising: a plurality of consumption meters according to claim 1 (Brennan, ¶0014; In FIG. 1, a system of mechanical water meters 8 are shown attached to a corresponding meter interface unit (MIU) 10. ) 
a plurality of collectors arranged at respective locations, (Brennan, ¶0014; each MIU 10 is intended to be in communication with at least two collectors 14)
each collector comprising a communication unit having a transmitter and a receiver arranged for communication via a network, and being arranged  to receive data frames comprising data indicative of a consumed quantity from a plurality of consumption meters, (Brennan, ¶0015; The collectors have a receiver in them for receiving the RF signal from the MIU. In some )
to determine a measure of link margin, for receipt of a data frame from a consumption meter, (Brennan, ¶0028; The collector receiver sensitivity and/or transmit power may also be optimized based on the RSSI reading from MIUs.)
and to transmit an acknowledgement frame to the consumption meter comprising link data in response to the measure of link margin; (Brennan, ¶0028; The collector receives the MIU message, measures the signal to noise ratio, and sends ACK and command for MIU to reduce power for its next signal.)
and a computer arranged for communication with the plurality of collectors and being arranged to receive data indicative of the consumed quantity from said plurality of consumption meters collected by the plurality of collectors.( Brennan, ¶0014; Once the collector receives the data, it is transmitted to a central host 20 computer that is maintained by the utility.  If one connection fails then the Collector or Host can switch to an alternate media for communications. This improves system performance and reduces impact of a single failed link. An example is a collector with and integrated high power radio and WiFi options that monitors acknowledgment success from the host and decides to switch between radio and WiFi back haul communication.)
Regarding claim 19, Brennan discloses further comprising: providing a plurality of consumption meters, (Brennan, Fig. 1 and Abstract and ¶0006; a plurality of meter interface units (MIU), where each MIU collects data from a designated utility meter)
arranging a plurality of collectors at respective locations, (Brennan, Figs 1 and ¶0014; the collectors 14 are arranged so that each MIU 10 is intended to be in communication with at least two collectors 14 in order to provide redundancy in the system communication links.)
and remote reading the plurality of consumption meters via the network. (Brennan, Figs. 1 and 4 and ¶0014; FIG. 1 shows a schematic of a fixed network automatic utility meter reading system in accordance with one example of the present invention…the invention described throughout this document can be used for other types of utility systems such as gas or electric. In these embodiments, data for each type of utility may be transmitted on different frequencies)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687